       Case 2:20-cr-00030-DSF Document 1 Filed 01/15/20 Page 1 of 9 Page ID #:1
                        IY V ~~~                                              FILED
                                                                     CLERIC,U.S DISTRICT COURT



                                                                     JAN 15 2020
 1    Michael A.Slawson                                            CCN7RAI.DISTRICT OF CALIFORYU
                                                                    BY:     . ~L__DEPl7Y
      5 Broken Bow Ln.
 2    Rolling Hills Estates,CA 90274
      E-mail: michaelslawsonlawsuit@gmail.com
 3    Tel:(310)648-0464

 4


 5


 6

 7


 a                          UNITED STATES COURT .
                       CENTRAL DISTRICT OF CALIFORI~TIA
 9
                                                       2:20-CR-00030-DSF
                                                 1   i)nrket Nn_
io   People ofthe State ofCalifornia,
     County ofLos Angeles
~i                                                   Removal of Crlminsl
     ~ v.                                            Prosecut[on Pursuant to
12
                                                     28 U.S.C.§§ 1455 and 1443
     Michael A.Slawson,
13   Case No. SA101044,(7/31/2019)

14

15   ~ Action Requested and Grounds ofSuch Removal

16          1.This action is brought by myself,pro so, Michael A.Slawson[DOB:

i~ ~ 01/25/1990]as I have been charged by the Culver City Police Department and am

is   being prosecuted by the Los Angeles County District Attorney's Office,case

19   #SA10104~4 in Superior Court ofCalifornia, County ofLos Angeles, Airport

20   Courthouse, with a criminal violation ofsection 422(a)ofthe California Penal


                                             i
        Case 2:20-cr-00030-DSF Document 1 Filed 01/15/20 Page 2 of 9 Page ID #:2



 ~   Code- Criminal Threats, prosecuted as a felony in July of2019 which was reduced

 z   to a misdemeanor on 1/14/2020. I seek to remove this case to the United States

 3   Court, pursuant to 28 U.S.C. § 1455 -Procedure for removal of criminal

 a   prosecutions, under the qualification to remove to the district court ofthe United

 s   States pursuant to 28 U.S.C. § 1443, subsection (1), which states:

 6                       Any of the following civil actions or criminal prosecutions,

 ~                commenced in a State court maybe removed by the defendant to

 s                the district court ofthe United States for the district and division

 9                embracing the place wherein it is pending:

io                (1)

11                       Against any person who is denied or cannot enforce in

i2                the courts of such State a right under any law providing for the equal

i3                civil rights ofcitizens ofthe United States, or of all persons within the

14                jurisdiction thereof;     "

is          2. As described above in the referenced legislation, I am denied and cannot

16   enforce the right to free speech in the State court wherein this case is being

1~   prosecuted, as the Los Angeles County District Attorney's Office is acting in direct

is   conflict with such constitutional right. The conduct claimed in the criminal

19   prosecution are within the confines of constitutionally protected speech and do not

20   amount to any criminal act.


                                                2
        Case 2:20-cr-00030-DSF Document 1 Filed 01/15/20 Page 3 of 9 Page ID #:3



 ~          3. The case against me presents infringement of my first amendment right to

 z   free speech; free speech issues inherently raise federal question pertaining to the

 3   consritution and are within the jurisdiction ofthe United Stated States Court. This

 4   acrion matter will most effectively be adjudicated at the federal level. All parties,

 s   as well as the acrions in question of the criminal case, are/were all located in the

 s   geographical jurisdiction ofthe Central District of California.

 ~         4. The Los Angeles Superior Court, Airport Courthouse, Department 31, has

 8   provided an inadequate due process, infringing upon my right to present

 s   affirmative defenses, and has set a trial date and moved the case from Judge Yvette

so   Verastegui's courtroom in Department 31 to a trial courtroom in Department 72. I

11   have had no opportunity to cross-examine the witness, Morgan Drew, who testified

12   on January 14,2020 in a preliminary hearing. I wished to present a morion to

13   dismiss, and elaborate to the judge why there exists no probable cause for this

is   charge and no facts needed to be tried, as the claims by the prosecution and the

is   witness Morgan Drew (who claims to be a victim to a criminal threat) contains no

16   verbiage or other communication which constitute a charge or conviction for

v    criminal threats, section 422 PC (a), as the claims lack the elements of a threat of

ss   death or great bodily harm, contain no immediate or specific threat of violence, and

i9   do not contain a threat of any manner; the purpose ofthe phone call in question

zo   was to acquire the names ofthe persons working at the store who were involved in
        Case 2:20-cr-00030-DSF Document 1 Filed 01/15/20 Page 4 of 9 Page ID #:4



     a violent act against me months before, and to speak to management to

     communicate that I intended to file civil action and would consider alternate

     compensation at that time.

 4         5. The Los Angeles County District Attorney's Office has a well established

 5   history, in near present times, of acring in blatant violarion and infringement offree

6    speech rights, choosing to prosecute criminal threats cases with insufficient

     evidence, often utilizing misleading and generally dishonest tactics to acquire

s    convictions or guilty pleas for behavior which is protected under the first

9    amendment and is not criminal in nature.

10         6. The Los Angeles County Superior Court has violated my constitutional

11   rights in a pseudojudicial process oftheir Mental Health Court, which incorrectly

12   and by error denied my writ of habeas corpus while being held involuntarily in an

13   LA County Hospital for mental health evaluation, and then releasing me later that

14   day determining on record that I have no diagnosable mental illness; their court

15   still submitted proceeding as to falsely imply that an adjudication of mental

16   defectiveness had been delivered. They have also provided frivolous and partial,

17   biased decisions in civil restraining order actions iniriated by Derek Scharlin ofthe

18   Culver City Police Department, against me,in which orders were granted with

19   insufficient facts and did deprive me of my right to keep and bear arms, as

20   provided by the second amendment to the United States Constitution. This criminal


                                               4
        Case 2:20-cr-00030-DSF Document 1 Filed 01/15/20 Page 5 of 9 Page ID #:5



 1   prosecution for `Criminal Threats' is a continued attack on my constitutional rights

 z   amongst other actions leveraged against me by Derek Scharlin of Culver City PD,

 3   the Los Angeles County District Attorney's Office, Los Angeles County Sheriffs

 4   Department, and the Culver City Police Department. Civil action claims for

 5   deprivation of rights and conspiracy to deprive of rights are currently being

 6   constructed and will soon be filed in the United States District Court against Derek

 7   Scharlin, the Culver City Police Department, and Los Angeles County for the

 8   malicious prosecution and violation of my constitutional rights.

 9         7. As 28 U.S.C. § 1455(b)(1)specifies regarding timing ofremoval of

10   criminal prosecutions from state court to district court ofthe United States, the trial

11   in state court has not yet commenced, and although 30 days have passed since

12   arraignment(8/29/2019), there exists good cause to grant leave to file the motion at

13   this time as the issues presented have not been evident or able to be discovered,

14   and did not occur in entirety until 1/14/2020 at a preliminary hearing. This motion

15   is filed before the trial has commenced.

16


17   Signed, under penalty ofperjury that the foregoing is an accurate representation of

is   facts and beliefs, by Plaintiff

19
                         ~~~~,
zo   MICHAEL A. SLAWSON                                   Date:    I -t5-20

                                                5
               Case 2:20-cr-00030-DSF Document 1 Filed 01/15/20 Page 6 of 9 Page ID #:6



                        SUPERIOR COURT OF CALIFORNIA
                           COUNTY OF LOS ANGELES
N0. SA101044                                             PAGE N0.     1
THE PEOPLE OF THE STATE OF CALIFORNIA    VS.          CURRENT DATE 01/15/20
DEFENDANT Ol: MICHAEL ALLEN SLAWSON
LAW ENFORCEMENT AGENCY EFFECTING ARREST: CULVER CITY POLICE DEPT.

BAIL: APPEARANCE    AMOUNT     DATE     RECEIPT OR   SURETY COMPANY       REGISTER
       DATE         OF BAIL    POSTED     BOND N0.                         NUMBER

CASE FILED ON 07/31/19.
 COMPLAINT FILED, DECLARED OR SWORN TO CHARGING DEFENDANT WITH HAVING
COMMITTED, ON OR ABOUT 07/20/19 IN THE COUNTY OF LOS ANGELES, THE FOLLOWING
OFFENSES) OF:
    COUNT O1: 422(A) PC FEL
   PCUBILLAS
N EXT SCHEDULED EVENT:
   08/29/19   830 AM ARRAIGNMENT   DIST AIRPORT COURTHOUSE DEPT W30




ON 08/29/19 AT     830 AM   IN AIRPORT COURTHOUSE DEPT W30

CASE CALLED FOR ARRAIGNMENT
PARTIES: KEITH L. SCHWARTZ (JUDGE) STACEY ENSLEY (CLERK)
                  MARCY KNOBEL (REP)      LILY EASTER KEENAN (DA)
DEFENDANT DEMANDS COUNSEL.
COURT REFERS DEFENDANT TO THE PUBLIC DEFENDER.
PUBLIC DEFENDER APPOINTED. MARCUS HUNTLEY - P.D.
DEFENDANT IS PRESENT IN COURT, AND REPRESENTED BY MARCUS HUNTLEY DEPUTY PUBLIC
  DEFENDER
DEFENDANT STATES HIS/HER TRUE NAME AS CHARGED.
A COPY OF THE COMPLAINT AND THE ARREST REPORT GIVEN TO DEFENDANTS COUNSEL.
DEFENDANT WAIVES ARRAIGNMENT, READING OF COMPLAINT, AND STATEMENT OF
  CONSTITUTIONAL AND STATUTORY RIGHTS.
DEFENDANT WAIVES FURTHER ARRAIGNMENT.
DEFENDANT PLEADS NOT GUILTY TO COUNT O1, 422(A) PC.
THE COURT ORDERS A PRE-PLEA REPORT PURSUANT TO PENAL CODE SECTION 1203.7.
THE DEFENDANT'S COUNSEL DOES NOT CONSENT TO A PRE-PLEA INTERVIEW.
  COURT ORDERS AND FINDINGS:
  -THE COURT ORDERS THE DEFENDANT TO APPEAR ON THE NEXT COURT DATE.
  -DO NOT USE OF POSSESS ANY FIREARMS, HANDGUNS, RIFLES,

  SHOT GUNS.

  -STAY AWAY FROM MARTIN B RETYING.

  -STAY AWAY FROM MORGAN DREW.

   TCIS ENTRY BY S. ENSLEY
WAIVES STATUTORY TIME.
N EXT SCHEDULED EVENT:
10/11/19    830 AM PRELIMINARY HEARING       DIST AIRPORT COURTHOUSE DEPT W31
DAY 10 OF 10

CUSTODY STATUS: RELEASED ON OWN RECOGNIZANCE


ON 10/11/19 AT     830 AM   IN AIRPORT COURTHOUSE DEPT W31

CASE CALLED FOR PRELIMINARY HEARING
PARTIES: KEITH L. SCHWARTZ (JUDGE) JAMES DITTMER       (CLERK)
               Case 2:20-cr-00030-DSF Document 1 Filed 01/15/20 Page 7 of 9 Page ID #:7



CASE N0. SA101044                                       PAGE N0.   2
DEF N0. O1                                              DATE PRINTED 01/15/20

                   MARCY KNOBEL       (REP) MARI FAGEL HENDERSON (DA)
DEFENDANT IS PRESENT IN COURT, AND REPRESENTED BY MARCUS HUNTLEY DEPUTY PUBLIC
   DEFENDER
   60 DAY TIME WAIVER IS TAKEN, AND COUNSEL JOINS.
   COURT ORDERS AND FINDINGS:
   -THE COURT ORDERS THE DEFENDANT TO APPEAR ON THE NEXT COURT DATE.
WAIVES STATUTORY TIME.
N EXT SCHEDULED EVENT:
   11/22/19   830 AM PRELIM SETTING/RESETTING    DIST AIRPORT COURTHOUSE DEPT
    w31
DAY 00 OF 10

CUSTODY STATUS: DEFENDANT REMAINS ON OWN RECOGNIZANCE


ON 11/22/19 AT   830 AM    IN AIRPORT COURTHOUSE DEPT W31

CASE CALLED FOR PRELIM SETTING/RESETTING

PARTIES: YVETTE VERASTEGUI (JUDGE) JAMES DITfMER (CLERK)
                   KITTY FULTON       (REP) KEVIN HALLIGAN (DA)
DEFENDANT IS PRESENT IN COURT, AND REPRESENTED BY MARCUS HUNTLEY DEPUTY PUBLIC
   DEFENDER
   COURT ORDERS AND FINDINGS:
   -THE COURT ORDERS THE DEFENDANT TO APPEAR ON THE NEXT COURT DATE.
N EXT SCHEDULED EVENT:
   01/14/20   830 AM PRELIMINARY HEARING    DIST AIRPORT COURTHOUSE DEPT W31
DAY 10 OF 10

CUSTODY STATUS: DEFENDANT REMAINS ON OWN RECOGNIZANCE


ON 01/14/20 AT    830 AM   IN AIRPORT COURTHOUSE DEPT W31

CASE CALLED FOR PRELIMINARY HEARING
PARTIES: YVETTE VERASTEGUI (JUDGE) JAMES DITTMER (CLERK)
                  KITTY FULTON (REP)      STEPHEN R. HODGES (DA)
DEFENDANT IS PRESENT IN COURT, AND REPRESENTED BY MARCUS HUNTLEY DEPUTY PUBLIC
  DEFENDER
COURT ORDERS COMPLAINT DEEMED AMENDED TO ALLEGE COUNT O1 AS A MISDEMEANOR

  PURSUANT TO 176 (1-5) OF THE PENAL CODE AND COUNT SHALL PROCEED AS A
  MISDEMEANOR.
DEFENDANT PLEADS NOT GUILTY TO COUNT Ol, 422(A) PC.
  COURT ORDERS AND FINDINGS:
  -STAY AWAY FROM AND HAVE NO CONTACT WITH THE BUSINESS AND/OR
    VICTIM IN THIS CASE.
  -THE COURT ORDERS THE DEFENDANT TO APPEAR ON THE NEXT COURT DATE.
  DEFENDANT WAIVES READING OF THE COMPLAINT AND ENTERS A
  NOT GUILTY PLEA.

  MOTION TO EXCLUDE WITNESSES IS GRANTED.

  ON THE PEOPLE'S MOTION, OFFICER JANE,
  IS DESIGNATED AS INVESTIGATING OFFICER, AND REMAINS IN THE
  COURTROOM SEATED AT COUNSEL TABLE.
               Case 2:20-cr-00030-DSF Document 1 Filed 01/15/20 Page 8 of 9 Page ID #:8



CASE N0. SA101044                                       PAGE N0.   3
DEF N0. O1                                              DATE PRINTED 01/15/20


  PEOPLE'S WITNESSES SWORN AND EXAMINED: MORGAN DREW.

  PEOPLE REST. NO AFFIRMATIVE DEFENSE. BOTH SIDES REST.

  DEFENDANT'S MOTION TO DISMISS DUE TO THE INSUFFICIENCY OF THE
  EVIDENCE IS DENIED.

  DEFENDANT'S MOTION TO REDUCE PURSUANT TO PENAL CODE 17(B) IS
  GRANTED.

   DEFENDANT IS RE-ARRAIGNED, ENTERS A PLEA OF NOT GUILTY, DENIES
   ANY AND ALL ALLEGATIONS, AND RESERVES ALL MOTIONS.
WAIVES STATUTORY TIME.
N EXT SCHEDULED EVENT:
02/19/20    830 AM PRETRIAL HEARING    DIST AIRPORT COURTHOUSE DEPT W72
DAY 00 OF 45


CUSTODY STATUS: DEFENDANT REMAINS ON OWN RECOGNIZANCE.



01/15/20

I HEREBY CERTIFY THIS TO BE A TRUE AND CORRECT COPY OF THE ELECTRONIC DOCKET
ON FILE IN THIS OFFICE AS OF THE ABOVE DATE.
SHERRI R. CARTER ,EXECUTIVE OFFICER/CLERK OF SUPERIOR COURT, COUNTY OF LOS
ANGELES, STAT OF CALIFORNIA

gy                                              DEPUTY
                                                                    ~`FpRNIAti.CO~~o,
           ~                                                                          ,,
                                                                                  G ~''  ~
                                                                   '~~
                                                                          ~,
                                                                         ,yli ~`~~ i




                                                                   ~ 11 .1~ ~~:-~lAA,1';~~ •   _
                   Case 2:20-cr-00030-DSF Document 1 Filed 01/15/20 Page 9 of 9 Page ID #:9
        ~;~       ~.~..                           POLICE DEPARTMrNT
                                                                                                          I\~~ESTIGATIOVS
                    ~~.                                                                                        BUREAU
                                            CI'T'Y OF CULV ER CITY
      ~ 11f:i i      ~~.5.
        :;
      ,I .r I ~ f .:,►~                                                                                       (31U)253-6300
                                                                                                          FAJ~ (310) 253-6115

    SCOTT BIXI3Y
     Chief of Police



                    July 24, 2019



                    Michael Allen Slawson
                    5 Broken Bow Lane
                    Rolling Hills, CA 90274



                    Re: C~al~:~r City Police D~arirrnent report #19-3878.

                    Please be advised that a criminal complaint has been filed, charging you with a violation of
                    Section 422(a) of the California Penal Code —Criminal Threats, a Felon}.
                   It will be necessary for you to appear for arraignment at the Los Angeles Superior Court,
                   11701 S. La Cienega Blvd, Los Angeles, California 90045 on August 29, 2019 at 8:30
                   a.m. in Department 30 (3~d floor) or Department 72 (7`n floor). On your court date,
                   please refer to the courthouse lobby monitors, located near the elevators, for cournoom
                   assignment.

                    To avoid inconvenience to you, please appear promptly at the time and place indicated.
                    Failure to do so will result in the issuance of a warrant for your arrest.

                   If you have any questions please me at (310) 253-6311, Tuesday through Friday, 6:00 a.m.
                   to 4:00 p.m. For general courthouse information regarding your case, you may contact the
                   LAX Courthouse directly (310-725-3099 for Misdemeanor cases; 310-725-3025 for felony
                   cases.)



                    Cordially,



                   Detective Derek Scharlin
                   Detective Bureau


                    cc:      District Attorney
                             Los Angeles Superior Court, Airport Court
                             fCCPD Records




Luau uuc~urs~~i, ,~vi~:~t~i~;                   ct~~.~~t;~t ci~n~             c~;~~~~t~c~it~~r~       •            ~~02 ~z-zKtcz
